TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00665-CV


Tony Van Cobble, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 06-413-FC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Tony Van Cobble filed a notice of appeal in October 2011.  Cobble stated
that he was appealing an order of contempt for failing to appear in court.  On November 15, 2011,
the Clerk of this Court requested a response from Cobble by November 28, 2011.  The Clerk advised
Cobble that he must inform this Court of the basis on which jurisdiction exists or that this Court
would dismiss this cause for want of jurisdiction.  See Tex. R. App. P. 42.3(a); Vernon v. Vernon,
225 S.W.3d 179, 180 (Tex. App.--El Paso 2005, no pet.) (courts of appeals lack jurisdiction to
review contempt orders on direct appeal).  Cobble has not filed a response.  We dismiss the appeal
for want of jurisdiction.  See Tex. R. App. P. 42.3(a).

						__________________________________________
						Melissa Goodwin, Justice
Before Justices Puryear, Henson and Goodwin
Dismissed for Want of Jurisdiction
Filed:   January 19, 2012